Kellogg, J.:
The action is to recover damages for breach of promise, the complaint alleging the seduction of the plaintiff under such promise and the birth of a child ; that prior to the engagement she was a stenographer, but on account of her condition, brought about by her relations with the defendant, she was compelled to give up her position as stenographer, spent much time and money in preparing for marriage and in .and about lief sickness and confinement, “all of which defendant well knew, and said infant plaintiff became an object of scorn and ridicule to her relatives, friends and other acquaintances, and was and is unable to procure further employment by reason of the birth of said child, and has suffered great damage to her health and reputation, in all amounting to the sum of” $20,000.
The answer was substantially .a general denial, and alleged that *681prior to the alleged promise the plaintiff was unchaste and had intercourse with divers men other than the defendant prior to the alleged promise, and that her pregnancy was the result of such intercourse, and that the defendant learned of those facts and thereby became absolved from the promise to marry the plaintiff, if any there was.
At the close of the plaintiff’s case she put a witness Upon the stand and sought to establish her reputation for chastity in the community, which evidence was then excluded, the court remarking that her character was presumed to be good until the contrary was shown, and that it is time to establish it when it is attacked.
Various witnesses were called by the defendant who swore to improper relations with the plaintiff before the alleged promise of marriage, which were denied by the plaintiff. Plaintiff was then permitted to show, over defendant’s exception, that until her relations with the plaintiff became known her reputation for chastity was good.
We need not consider whether in an ordinary action for breach of promise the character of the plaintiff is so far in issue that she may sustain it by proof of general reputation where her general reputation as such is not attacked, but only specific acts of lewdness are attempted to be shown against her. In this case the complaint directly tenders the issue that her good name and character was injured, and that she became an object of scorn, and ridicule and suffered great damage to her reputation, and these allegations are substantially denied. I think, therefore, the evidence was competent within Stafford v. M. J. Assn. (142 N. Y. 598); Young v. Johnson (123 id. 226) and White v. Newcomb (25 App. Div. 397).
We have considered the other questions raised and find no error to the prejudice of the defendant. The evidence well sustains the verdict.
The judgment and order should, therefore, be affirmed, with costs.
All concurred, Smith, P. J., in memorandum, except Houghton, J., dissenting in opinion, in which Cochrane, J., concurred.